Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/24/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0060919 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-15 and 20-21 of 16/571093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-15 and 20-21 of the reference ‘093 application are substantially similar to claims 1-3, 5-6 and 17-20 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It is noted that other co-pending applications have been filed as detailed in Applicant’s IDS documents that could result in further non-statutory double patenting rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the base plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "further comprising a third UV filter". This is confusing because there has not been a first or a second UV filter previously recited in claim 1 or claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipscomb et al. (U.S. Patent No. 8,770,148).
For claim 1, Lipscomb et al. discloses a liquid dispenser including: a tank (as best shown in Figs. 4-12: 34); a pump (Figs. 5-7, 9-11: 42) provided in the tank to pump liquid through a pipe (Figs. 5-7, 9: 104, 138, 194) coupled to the pump (as shown in Figs. 5-7, 9); a plate (Figs. 5-7: 38) provided above the tank (as shown in Figs. 5-7) including a hole (130) that communicates with an outlet of the pipe (Figs. 5-7: 122) and an upper surface (84) over which liquid supplied from the pipe flows (Col. 13, lines 1-7); and at least one filter (Fig. 9: 156, 220, 222, 224) provided in the tank (34) and surrounding the pump (as shown in Figs. 9-12: pump 42).
For claim 2, Lipscomb et al. discloses the liquid dispenser of claim 1, wherein a plurality of through holes (Col. 11, lines 28-29: the at least one filter 220, 222 is contemplated to comprise a filter screen and filter housing 212 is perforated as shown in Fig. 10) are provided on a circumferential surface of the at least one filter (156, 220, 222, 224).
For claim 3, Lipscomb et al. discloses the liquid dispenser of claim 1, wherein the at least one filter (Fig. 9: 156, 220, 222, 224) includes a first filter (220, 222) and a second filter (224) provided inside the first filter, and the pump (42) is installed inside the 
For claim 18, Lipscomb et al. discloses a liquid dispenser including: a tank (as best shown in Figs. 4-12: 34); a pump (Figs. 5-7, 9-11: 42) provided in the tank; a pipe (Figs. 5-7, 9: 194) through which liquid discharged from the pump flows (as shown in Figs. 5-7, 9); a plate (Figs. 5-7: 84) having an upper surface (the outermost surface of plate 84) over which liquid supplied from the pipe flows (Col. 5, lines 50-54); a liquid guide (as shown in Figs. 1, 5-7 and Col. 5, lines 54-56: spillway 88 of legs 86) provided below the plate (84) to catch liquid flowing off the plate and to guide the liquid into the tank (Col. 13, lines 4-10: tank 34), wherein the liquid guide (86, 88) and the plate (84) cover a top opening (at top end of tube 138) of the tank (as shown in Figs. 5-7, 9); a support (104) to support the plate (84), and supported by the liquid guide (86, 88); and at least one filter (Fig. 9: 156, 220, 222, 224) provided below the liquid guide (86, 88) and surrounding the pump (42) to filter liquid to the tank (as shown in Fig. 9: 34).

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plante (U.S. Patent No. 7,270,082, as cited by Applicant in the IDS mailed on 5/20/2021).
For claim 17, Plante discloses a liquid dispenser including: a tank (as best shown in Figs. 5-7: 10, 18, 20, 21); a pump (Figs. 5-6: 16) provided in the tank to pump liquid through a pipe (Figs. 5-7: 22, 72); a plate (Col. 2, lines 50-51: 24, 30 “elevated drinking bowl 24 formed on the top of the tank”) having an upper surface and a hole through which water supplied from the pipe flows (Col. 2, lines 47-51: “The tank assembly 12 
For claim 18, Plante discloses a liquid dispenser including: a tank (as best shown in Figs. 5-7: 10, 18, 20, 21); a pump (Figs. 5-6: 16) provided in the tank to pump liquid through a pipe (Figs. 5-7: 22, 72); a plate (40) having an upper surface (as shown in Fig. 1) and a hole (42) through which water supplied from the pipe flows (Col. 3, lines 22-26); a liquid guide (as shown in Figs. 5-6: 26) provided below the plate (40) to catch liquid flowing off the plate and to guide the liquid into the tank (Col. 3, lines 22-30), wherein the liquid guide (26) and the plate cover a top opening of the tank (as shown in Figs. 5-6: the liquid guide 26 and plate 40 define parts of the dome 30 which is seated and covers a top opening of the tank 10); a support (Col. 2, lines 50-51: surface 24 “elevated drinking bowl 24 formed on the top of the tank”) to support the plate (40), and supported by the liquid guide (26); and at least one filter (Figs. 5-7: 14) provided below the liquid guide (26) and surrounding the pump (16) to filter liquid in the tank (as shown in Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al. (U.S. Patent No. 8,770,148), as above.
For claim 4, Lipscomb et al. discloses the invention substantially as claimed, but fails to specifically show an outer circumferential surface of the first filter is inclined. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the outer circumferential surface of the first filter to be inclined to correspond with the bottom inclined surface 160 of the tank 34 and to yield the predictable result of ensuring that water can easily flow through the liquid dispenser. 
For claim 5, Lipscomb et al. disclose wherein the first filter (220, 222) includes a plurality of through holes to filter a foreign substance having a particle size larger than that of each of the through holes in the first filter (Col. 11, lines 28-29: the at least one filter 220, 222 is contemplated to comprise a filter screen and filter housing 212 is perforated as shown in Fig. 10), and wherein the second filter (224) also includes a filter material therein to filter foreign matter (Col. 11, lines 30-32), but fails to specifically show wherein the second filter includes a plurality of through holes to filter a foreign substance having a particle size larger than that of each of the through holes in the . 

Allowable Subject Matter
Claims 6-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643